Citation Nr: 0721298	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-12 131	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 1981 decision of the Board of 
Veterans' Appeals (Board), which denied an increase in a 10 
percent rating for gastroduodenal irritability should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).

2.  Whether an October 2003 decision of the Board, which 
denied an increase in a 10 percent rating for gastroduodenal 
irritability, should be revised or reversed on the basis of 
CUE.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
April 1972.

This matter comes before the Board on a March 2005 motion 
from the veteran alleging CUE in February 1981, August 2000, 
and October 2003 Board decisions all of which denied an 
increase in a 10 percent rating for gastroduodenal 
irritability.

A February 2006 Board decision found that the February 1981 
and October 2003 Board decisions, which denied increased 
ratings for the veteran's gastroduodenal irritability were 
supported by the evidence then of record and by prevailing 
legal authority, and were not undebatably erroneous.  This 
decision also found that the August 2000 Board decision had 
been previously vacated by the United States Court of Appeals 
for Veterans Claims (Court) and therefore, as a nullity, was 
not a proper subject for a motion of CUE.

The veteran appealed the February 2006 decision to the Court.  
In April 2007, the Court, with respect to the issues of 
whether the February 1981 and October 2003 Board decisions 
should be revised or reversed on the basis of CUE, granted a 
joint motion for partial remand filed by the parties.  These 
matters were remanded to the Board for readjudication in 
compliance with the instructions in the joint motion, which 
was incorporated in the Court order by reference.  The appeal 
as to the issue of whether the August 2000 should be revised 
or reversed on the basis of CUE was dismissed.


FINDINGS OF FACT

1.  The February 1981 Board decision, which denied an 
increase in a 10 percent rating for gastroduodenal 
irritability, was reasonably supported by the evidence then 
of record and by prevailing legal authority, and the Board's 
decision was not undebatably erroneous.

2.  The October 2003 Board decision, which denied an increase 
in a 10 percent rating for gastroduodenal irritability, was 
not reasonably supported by the evidence then of record and 
by prevailing legal authority, and the Board's decision was 
undebatably erroneous.



CONCLUSIONS OF LAW

1.  There was no CUE in the February 1981 Board decision 
which denied an increase in a 10 percent rating for 
gastroduodenal irritability.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1403 (2006).

2.  There was CUE in the October 2003 Board decision which 
denied an increase in a 10 percent rating for gastroduodenal 
irritability and a 30 percent rating for that disability 
should have been awarded.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations codified at 38 C.F.R. §§ 20.1400-1411.

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).  To warrant revision of a Board decision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  
(1) Changed diagnosis-a new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist-VA's failure to fulfill the duty to assist; and, (3) 
Evaluation of evidence-a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 15 
Vet. App. 302 (2001), 13 Vet. App. 1 (1999); Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

The February 1981 Board Decision

In June 1972, the RO granted service connection and a 10 
percent rating for gastroduodenal irritability.

A February 1981 Board decision denied an increase in a 10 
percent rating for gastroduodenal irritability.  In June 
1981, on reconsideration, the Board also denied an increase 
in a 10 percent rating for gastroduodenal irritability.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria in effect at the time of the February 
1981 Board decision provided that a 10 percent rating was 
assigned for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
rating was assigned for severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, and more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1981).

Very briefly, the evidence of record at the time of the 
February 1981 Board decision included an April 1980 statement 
from R. G. Font, M.D.; May 1980 VA treatment records, 
including hospital reports; and an August 1980 VA 
gastrointestinal examination report.

Based on a review of that evidence, the Board denied a rating 
in excess of 10 percent for the veteran's service-connected 
gastroduodenal irritability.  The Board concluded that the 
veteran's gastrointestinal condition was productive of no 
more than moderate disability.  The Board indicated that 
while the veteran experienced pain and discomfort as a result 
of his gastrointestinal condition, the Board was unable to 
conclude that the manifestations of that disability were of 
such severity to warrant a higher 30 percent rating.

The veteran essentially contends that the Board incorrectly 
interpreted the criteria for a severe disability under 
Diagnostic Code 7319; that the Board relied on objective 
findings, or the lack of such findings, and that such 
reliance was inconsistent with the symptoms of his service- 
connected gastrointestinal disorder; and that the Board 
weighed symptoms and findings unrelated to his service- 
connected disorder (such as slight rectal bleeding, no 
anemia, etc.).  The veteran also alleges that the Board's 
decision was clearly erroneous as a matter of law as it 
weighed unrelated findings outside the rating criteria of 
Diagnostic Code 7319.  The veteran has further alleged that 
the Board ignored medical treatises evidence relating to 
irritable bowel syndrome.

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at that time, were not 
before the Board at the time of the decision.  38 C.F.R. 
§ 20.1403(a).  From a review of the February 1981 Board 
decision, it is clear that the correct facts, as they were 
known at the time, were considered.  The discussion of the 
evidence in that decision was clearly consistent with the 
facts at that time.  The Board reported the evidence of 
record, including a statement from a private physician, VA 
treatment records, and a VA examination report and discussed 
that evidence in its decision.

Another means by which to establish CUE is to demonstrate 
that the Board incorrectly applied the statutory or 
regulatory provisions at that time. Such misapplication must 
result in an error that is undebatable, such that reasonable 
minds could not differ that the result would have been 
manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  The Board finds that the February 1981 Board 
decision correctly applied the criteria set forth in 
Diagnostic Code 7319.  The February 1981 decision correctly 
set forth the criteria necessary to determine the disability 
rating for the veteran's service-connected gastroduodenal 
irritability.  The Board made findings of fact and 
specifically determined that based on such criteria an 
increased rating was not warranted because the criteria for a 
rating more than 10 percent were not met.

In the joint motion for partial remand, the Board was faulted 
for failing to address in its February 2006 decision the 
veteran's allegations that Board decision in February 1981 
did not apply the correct rating criteria to the facts of his 
case.  Specifically, it was noted that it was the veteran's 
contention in asserting his claim of CUE that the Board 
decision in February 1981 applied criteria not contained in 
Diagnostic Code 7319 and failed to apply the criteria set out 
in Diagnostic Code 7319.  It is contended that had the Board 
in February 1981 applied that code properly, the results 
would have been manifestly different.

It was noted that Diagnostic Code 7319 provided in 1981, as 
it does now, for a 30 percent rating for irritable colon 
syndrome when the condition was severe; [with] diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  A 10 percent rating was 
warranted for the condition when it was moderate; [with] 
frequent episodes of bowel disturbance with abdominal 
distress.  It was pointed out that that the evidence before 
the Board in 1981 documented the presence of alternating 
diarrhea and constipation, as well as constant stomach 
cramping, pain, and discomfort.

A review of the evidence considered by the Board in February 
1981 shows that the veteran was noted by his private 
physician to have complaints of pain associated with gas and 
bouts of constipation and diarrhea, which did not interfere 
with his nightly sleep.  When hospitalized by VA in May 1980, 
he provided a history of left lower quadrant cramps that were 
becoming more frequent and to be recently associated with 
constipation.  On a VA examination in August 1980, the 
veteran complained of constant lower gastrointestinal pain as 
well as occasional constipation and occasional diarrhea.  The 
evidence before the Board in February 1981 did not, as noted 
by the Board in that decision, result in manifestations of 
the service-connected disability of such severity as to 
warrant a conclusion that his condition was severe.  While, 
the Board in its determination in February 1981 noted that 
the veteran complained of some rectal bleed, was not anemic, 
and appeared to be in good health, it also addressed the 
specific rating criteria under Diagnostic Code 7319.  
Specifically, the Board observed that while the veteran 
mentioned gastrointestinal symptoms including diarrhea and 
constipation, his symptoms were reported on only an 
occasional basis.  The assertion that the Board failed to 
apply the criteria set out in Diagnostic Code 7319 is clearly 
refuted.  As noted by the Board when it reconsidered the 
February 1981 decision upon the veteran's motion in June 
1981, the fact that the Board determined that the overall 
degree of impairment produced by the service connected 
disability was determined to be moderate rather than severe 
is not evidence of clear error.  The Board considered both 
the evidence and the applicable rating criteria in reaching 
its determination in February 1981.
   
The veteran essentially disagrees with how the facts were 
weighed by the Board in its February 1981 decision.  However, 
a disagreement with how the Board evaluated the facts is not 
CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  As to the 
allegations that medical treatises were not considered, the 
Board considered the veteran's current symptomatology in 
rating his service-connected gastroduodenal irritability.  
The medical treatises cited by the veteran were not 
specifically of record and did not refer to his current 
symptomatology.

Considering the evidence available at the time of the 
decision, and the law then in effect, there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that a rating higher than 10 percent was warranted at 
that time.  There is no undebatable error of fact or law that 
would have manifestly changed the outcome.  Therefore, the 
Board concludes that the veteran has not demonstrated the 
type of error required to establish CUE in the February 1981 
Board decision, and the CUE motion must be denied.

The October 2003 Board Decision

The October 2003 Board decision denied an increase in a 10 
percent rating for gastroduodenal irritability.

The rating criteria in effect at the time of the October 2003 
Board decision provided that a 10 percent rating was assigned 
for moderate irritable colon syndrome (spastic colitis, 
mucous colitis, etc.), with frequent episodes of bowel 
disturbance and abdominal distress.  A 30 percent rating was 
assigned for severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, and more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002).

Very briefly, the evidence of record at the time of the 
October 2003 Board decision included a January 1999 VA 
gastrointestinal examination report, and an April 2002 VA 
gastrointestinal examination report with a November 2002 
addendum.

Based on a review of that evidence, the Board denied a rating 
in excess of 10 percent for the veteran's service-connected 
gastroduodenal irritability.  The Board indicated that the 
veteran's gastroduodenal irritability was manifested 
primarily by complaints of alternating diarrhea and 
constipation, abdominal discomfort following meals, and by 
the absence of clinical evidence of weight loss, anemia, 
pain, tenderness, abdominal distention, or ascites.  The 
Board concluded that the evidence did not support a finding 
that an increased rating could be awarded.  The Board stated 
that the objective evidence did not demonstrate that the 
nature of the veteran's gastrointestinal irritability was 
productive of severe impairment, in view of the absence of 
pertinent clinical findings.  The Board indicated that the 
preponderance of the evidence was against the veteran's claim 
for an increased rating.  The Board also noted that the 
veteran refused to undergo various diagnostic tests requested 
by the VA.

The veteran essentially contends that the Board incorrectly 
interpreted the criteria for a severe disability under 
Diagnostic Code 7913; that the Board relied on objective 
findings, or the lack of such findings, and that such 
reliance was inconsistent with the alleged symptoms of his 
service-connected gastrointestinal disorder; and that the 
Board weighed symptoms and findings unrelated to his service- 
connected disorder (such as slight rectal bleeding, no 
anemia, etc.).  The veteran also alleges that the Board's 
decision was clearly erroneous as a matter of law as it 
weighed unrelated findings outside the rating criteria of 
Diagnostic Code 7319.  The veteran has further alleged that 
the Board ignored medical treatise evidence relating to 
irritable bowel syndrome.

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at that time, were not 
before the Board at the time of the decision. 38 C.F.R. § 
20.1403(a).  From a review of the October 2003 Board 
decision, it is clear that the correct facts, as they were 
known at the time, were considered.  The discussion of the 
evidence in that decision was clearly consistent with the 
facts at that time.  The Board reported the evidence of 
record, specifically the January 1999 VA gastrointestinal 
examination report and the April 2002 VA gastrointestinal 
examination report and November 2002 addendum, and discussed 
that evidence in its decision.

Another means by which to establish CUE is to demonstrate 
that the Board incorrectly applied the statutory or 
regulatory provisions at that time.  Any misapplication must 
result in an error that is undebatable, such that reasonable 
minds could not differ that the result would have been 
manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  The Board finds that the October 2003 Board 
decision, as argued by the veteran, did not correctly apply 
the criteria set forth in Diagnostic Code 7319.  The October 
2003 decision correctly set forth the criteria necessary to 
determine the disability rating for the veteran's service-
connected gastroduodenal irritability.  The Board made 
findings of fact and specifically determined that based on 
the criteria an increased rating was not warranted because 
the criteria for a rating greater than 10 percent were not 
met.  However in reaching this determination the Board relied 
on the lack of symptoms not included in the rating criteria 
while recognizing but not properly applying the existence of 
symptoms shown by the evidence to the criteria set forth in 
Diagnostic Code 7319.  

A review of the evidence considered by the Board in October 
2003 shows that the veteran was noted on VA examination in 
January 1999 to experience increased abdominal cramping that 
was described as colicky pain and distension with variable 
diarrhea and occasional constipation.  On VA examination in 
April 2002 he had complaints of constant abdominal pain, 
alternating diarrhea and constipation.  Abdominal distention, 
pain, and tenderness were not found on physical examination.  
The evidence before the Board in October 2003 did result in 
manifestations of the service-connected disability of such 
severity as to warrant a conclusion that his condition was 
severe.  There was in this regard evidence of diarrhea or 
alternating diarrhea and constipation as well as evidence of 
more or less constant abdominal distress. 

Considering the evidence available at the time of the October 
2003 Board decision and the law then in effect, the Board is 
compelled to conclude that a higher 30 percent rating for the 
veteran's service-connected gastroduodenal irritability was 
warranted at that time and that the October 2003 Board 
decision that denied entitlement to a 30 percent rating for 
gastroduodenal irritability was clearly and unmistakably 
erroneous.  The Board notes that 30 percent is the highest 
schedular rating available for the veteran's disability.  
Therefore, a rating greater than 30 percent is not warranted.

Therefore, the Board concludes that the veteran has 
demonstrated the type of error required to establish CUE in 
the October 2003 Board decision, and the CUE motion must be 
granted.




	(CONTINUED ON NEXT PAGE)




ORDER

The motion to revise or reverse the February 1981 Board 
decision denying an increase in a 10 percent rating for 
gastroduodenal irritability on the basis of CUE is denied.

The October 2003 Board decision that denied an increase in a 
10 percent rating for gastroduodenal irritability was clearly 
and unmistakably erroneous and an increased rating for 
gastroduodenal irritability of 30 percent is granted, subject 
to the laws and regulations governing the award of monetary 
benefits..



                       
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



